Citation Nr: 0117771	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO denied service connection for a ventilatory 
defect, claimed as the result of asbestos exposure.

Pursuant to the veteran's request, he was scheduled to 
testify at a hearing before an RO hearing officer in April 
2000.  However, as reflected in a May 2000 memorandum from 
the veteran's representative, the veteran was contacted prior 
to the hearing and he then indicated that he no longer wanted 
a hearing.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter the "Court") observed that there 
had been no specific statutory guidance with regard to claims 
for service connection for asbestosis and other asbestos- 
related diseases, nor had the Secretary promulgated any 
regulations.  VA, however, has issued a circular entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988) (DVB Circular) which presents pertinent facts and 
information regarding the relationship between asbestos 
exposure and the development of disease.  The provisions of 
this circular were also later incorporated in VA Adjudication 
Procedure Manual, M21-1, Part VI, par. 7.21 (October 3, 
1997).

The veteran maintains that his current respiratory disorder 
is attributable to asbestos exposure in the navy, wherein he 
served aboard various ships for about 3 1/2 years and was 
involved in new construction.  A review of the record 
confirms that he served aboard several vessels during 
service.  Service medical records are negative for 
respiratory disorders or for any indication of asbestos 
exposure.  

An October 1997 report from Robert J. Mezey, M.D., a 
pulmonary specialist, reflects that the veteran underwent an 
examination.  The veteran gave a history of service in the 
United States Navy from 1942 to 1945, during which time he 
was exposed to asbestos in shipyards and aboard ships.  He 
also reported that, from 1941 to 1980, had smoked one half 
pack of cigarettes per day, with a 20-pack per year 
accumulation.  The impression was pulmonary asbestosis.  The 
examiner commented that there had been a history of 
significant asbestos exposure and a latency period of greater 
than 15 years between the time of exposure and the 
development of signs and symptoms of asbestos-related 
disease.  The physician also noted that there was evidence of 
mild chronic obstructive pulmonary disease.  

Documents subsequently associated with the claims file show 
that the veteran was awarded a sum of money, during June 
1999, in a settlement against a manufacturer of asbestos.  
The settlement was apparently based on the veteran's exposure 
during postservice years to products of the asbestos 
manufacturer.  The record indicates that the veteran is a 
retired auto mechanic.  

The veteran's representative has suggested that service 
connection should be granted primarily on the basis of Dr. 
Mezey's opinion, which appears to suggest a relationship 
between the veteran's claimed in-service exposure to asbestos 
(the only noted history of exposure).  Significantly, 
however, the Board notes that there is no medical opinion of 
record (to include Dr. Mezey's opinion) that addresses both 
the veteran's in-service and post-service asbestos exposure 
and the latency period for the development of the disease.  
See VA Manual M21-1, Part VI,  7.21.  Under these 
circumstances, the Board finds that the veteran should 
undergo further examination to obtain such an opinion.  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent medical records, to specifically 
include any from VA facilities or other governmental 
entities.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

While the matter is in remand status, the RO should also 
obtain outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development and/or notification action 
deemed warranted by the Act, prior to adjudicating the claim 
on the merits.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination for 
pulmonary asbestosis.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the appellant.  All appropriate 
tests and studies, to include X-rays 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should elicit from the 
veteran and record a complete history of 
his in-service and post-service 
(occupational) asbestos exposure.

After examination, review of his 
pertinent medical history (to include 
that cited to herein), and considering 
sound medical principles, the physician 
should render an opinion as to whether 
any current pulmonary asbestosis is, as 
least as likely as not, the result of the 
veteran's claimed exposure to asbestos 
therein.  All examination findings, along 
with the complete rationale for the 
opinion expressed, should be set forth in 
a typewritten report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000), is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
including any additional development 
deemed appropriate under VA Adjudication 
Procedure Manual, M21-1, Part VI, par. 
7.21, the RO should again adjudicate the 
claim for service connection for 
pulmonary asbestosis in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  If the appellant fails to report 
for any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).
This remand must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




